Case 1:18-cv-04203-AMD-VMS Document 62 Filed 08/27/20 Page 1 of 5 PageID #: 1663




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   53RD STREET, LLC,

                           Plaintiff,

             – against –
                                                              ORDER
                                                              1:18-CV-4203 (AMD) (VMS)
   U.S. BANK NATIONAL ASSOCIATION,

                           Defendant.

  ANN M. DONNELLY, United States District Judge:

         The plaintiff, 53rd Street, LLC, prevailed in this action against U.S. Bank National

  Association (“U.S. Bank”), seeking cancellation and discharge of its mortgage obligation

  pursuant to New York Real Property Actions and Proceedings (“RPAPL”) § 1501(4). The

  events giving rise to this litigation are set forth in detail in 53rd St., LLC v. U.S. Bank N.A., 2020

  WL 2307645 (E.D.N.Y. May 8, 2020), and the procedural history is summarized below. The

  plaintiff now seeks an award of $25,000 for attorneys’ fees and costs. (ECF No. 52-5 at 7.) For

  the reasons stated below, the plaintiff’s motion for attorneys’ fees is denied.

                                        PROCEDURAL HISTORY

         On July 24, 2018, 53rd Street, LLC, brought this action against U.S. Bank, asserting that

  the mortgage should be cancelled and discharged because the statute of limitations to foreclose

  on the mortgage had expired. (ECF No. 1.) The parties cross-moved for summary judgment on

  May 3, 2019. (ECF Nos. 18, 19.) The case was reassigned to me on February 12, 2020, and at

  my request the parties submitted additional briefing on the issue of standing. (ECF Nos. 45, 46.)

         I concluded that the plaintiff was entitled to have the mortgage discharged because the

  defendant did not decelerate the mortgage before the statute of limitations had run. (ECF No.
Case 1:18-cv-04203-AMD-VMS Document 62 Filed 08/27/20 Page 2 of 5 PageID #: 1664




  47.) Accordingly, I granted the plaintiff’s motion for summary judgment, denied the defendant’s

  motion, and entered a judgment cancelling the defendant’s mortgage on the property. (Id.; ECF

  No. 51.)

          The defendant appealed my decision, and on June 26, 2020, moved to stay the judgment

  pending the appeal. (ECF No. 53, 56.) On July 1, 2020, I granted the defendant’s motion to stay

  the judgment.

          On June 8, 2020, the plaintiff filed this motion, which seeks “a total of about $25,000.00

  for fees and costs for about 120 hours of work litigating the instant action.” (ECF No. 52-5 at 5.)

  The Clerk of Court for the Court of Appeals filed a notice staying the appeal until this motion is

  resolved. (ECF No. 54.)

                                              DISCUSSION

          The plaintiff brought this action to discharge the defendant’s mortgage pursuant to

  RPAPL § 1501(4), which provides that “where the period allowed by the applicable statute of

  limitation for the commencement of an action to foreclose a mortgage, or to enforce a vendor's

  lien, has expired, any person having an estate or interest in the real property subject to such

  encumbrance may maintain an action against any other person or persons, known or unknown,

  including one under disability as hereinafter specified, to secure the cancellation and discharge of

  record of such encumbrance . . . .” N.Y. Real Prop. Acts. Law § 1501(4). Although RPAPL

  Article 15 does not contain a fee-shifting provision, the plaintiff argues that it is entitled to

  recover attorneys’ fees under New York State’s “Access to Justice in Lending Act,” codified as

  Real Property Law (“RPL”) § 282. (ECF No. 52-5 at 5-6.) The defendant opposes the motion

  for attorneys’ fees, arguing that RPAPL Article 15 does not allow for attorneys’ fees, and that




                                                     2
Case 1:18-cv-04203-AMD-VMS Document 62 Filed 08/27/20 Page 3 of 5 PageID #: 1665




  RPL § 282 is a completely different statutory scheme that does not apply to cases like this one.

  (ECF No. 55 at 4.)1

          To qualify for attorneys’ fees under RPL § 282, a mortgagor must meet several

  requirements listed in the statute. See Real Prop. L. § 282(1). As a threshold matter, the

  mortgage must include a provision allowing for the mortgagee to recover attorneys’ fees in an

  action against the mortgagor under the mortgage. Id.; see also Avail Holding LLC v. Ramos, No.

  19-CV-117, 2019 WL 6498170, at *5 (E.D.N.Y. Dec. 3, 2019). If such a provision exists, an

  implied covenant by the mortgagee to pay the mortgagor’s reasonable attorneys’ fees applies in

  three situations: (1) when the mortgagee neglects to perform a covenant it agreed upon under the

  mortgage; (2) if the mortgagor successfully defends any action commenced by the mortgagee

  against the mortgagor arising out of the mortgage contract; or (3) if the mortgagor brings a

  successful counterclaim in an action commenced by the mortgagee against the mortgagor. See

  Real Prop. L. § 282(1); DKR Mortg. Asset Tr. 1 v. Rivera, 130 A.D.3d 774, 775 (2d Dep’t 2015).

          The mortgage at issue here includes a covenant allowing the mortgagee to recover

  attorneys’ fees from a mortgagor in a foreclosure action. The mortgage specifically states:

  “Lender may charge me fees for services performed in connection with my default, for the

  purpose of protecting Lender’s interest . . . including, but not limited to, attorneys’ fees, property

  inspection and valuation fees.” (ECF No. 1-1 at 14.) However, none of the statutory

  prerequisites for an award of attorneys’ fees is present. The defendant mortgagee did not fail to

  perform a covenant to which it agreed under the mortgage. Nor did the plaintiff successfully

  defend an action commenced by the mortgagee against the mortgagor arising out of the contract.


  1
   The defendant argues that the plaintiff is not a mortgagor or assignee of the mortgage and therefore RPL
  § 282 is inapplicable. (ECF No. 55 at 5-6.) I concluded that the plaintiff stepped into the assignor’s
  shoes when it successfully bid on the property at the January 2018 foreclosure action and bought the
  property subject to any prior liens or mortgages. See 53rd St., LLC., 2020 WL 2307645 at *7.
                                                     3
Case 1:18-cv-04203-AMD-VMS Document 62 Filed 08/27/20 Page 4 of 5 PageID #: 1666




  See, e.g., Citimortgage, Inc. v. Ramirez, 59 Misc. 3d 1212(A), 101 N.Y.S.3d 699 (N.Y. Sup. Ct.

  2018). Rather, the action was a quiet title claim brought by the mortgagor and arising out of the

  expiration of the statute of limitations to foreclose on a mortgage. See 53rd St., LLC, 2020 WL

  2307645 at *4. Finally, the plaintiff did not succeed on a counterclaim against the defendant

  mortgagee in an action brought by the mortgagee. See, e.g., Deutsche Bank Nat'l Tr. Co. v.

  Gordon, 179 A.D.3d 770, 774 (2d Dep’t 2020); 21st Mortg. Corp., etc. v. Nweke, 165 A.D.3d

  616, 617 (2d Dep’t 2018). Accordingly, the plaintiff is not entitled to attorneys’ fees under RPL

  § 282.

           839 Cliffside Ave. LLC v Deutsche Bank Natl. Tr. Co. for First Franklin Mtge. Loan Tr.

  2006-FF3 Mtge. Pass-Through Certificates, Series 2006-FF3, No. 15-CV-4516, 2018 WL

  4608198, at *12 (E.D.N.Y. Sept. 25, 2018) does not compel a different result. In that case, the

  mortgagor brought a quiet title action seeking to discharge its mortgage under RPAPL Article

  15, and the mortgagee responded by filing several counterclaims, including one to foreclose on

  the property, which the Court dismissed as time-barred. 2018 WL 4608198, at *1. The parties

  cross-moved for summary judgment. Id. The Court denied the defendant’s motion in its

  entirety, granted the plaintiff’s request to dismiss the remaining counterclaims, and declared that

  the plaintiff was entitled to recover attorneys’ fees and costs pursuant to RPL § 282. Id. at *13.

  The Court noted that “in light of this Court’s Order dated August 25, 2017 dismissing Deutsche

  Bank’s foreclosure counterclaim, . . . it is without question that Plaintiff successfully defended

  an action arising from the Mortgage.” Id. at *12 (emphasis added).

           In this case, the defendant did not bring a counterclaim against the plaintiff seeking

  foreclosure, and therefore the plaintiff did not engage in a “successful defense” against an action

  brought by the mortgagee under the mortgage. The plaintiff has not cited any case in which a



                                                    4
Case 1:18-cv-04203-AMD-VMS Document 62 Filed 08/27/20 Page 5 of 5 PageID #: 1667




  court has allowed a mortgagor who successfully prosecutes an action against the mortgagee to

  recover attorneys’ fees under RPL § 282. Accordingly, the plaintiff is not entitled to attorneys’

  fees in this action.2

                                                  CONCLUSION

          The plaintiff’s motion for attorneys’ fees is denied. The parties are directed to notify the

  Court of Appeals that this motion has been resolved pursuant to the Order at ECF No. 54.



  SO ORDERED.



                                                             s/Ann M. Donnelly
                                                            ___________________________
                                                            ANN M. DONNELLY
                                                            United States District Judge

  Dated: Brooklyn, New York
         August 27, 2020




  2
    The plaintiff’s failure to submit the correct documentation of hours and fees provides a separate basis to
  deny the application. See New York State Ass'n for Retarded Children, Inc. v. Carey, 711 F.2d 1136,
  1148 (2d Cir. 1983) (“[A]ny attorney—whether a private practitioner or an employee of a nonprofit law
  office—who applies for court-ordered compensation in this Circuit for work done after the date of this
  opinion must document the application with contemporaneous time records. These records should specify,
  for each attorney, the date, the hours expended, and the nature of the work done.”) Failure to submit the
  contemporaneous time records with an application for attorneys’ fees is grounds for denying the
  application. J & J Sports Prods., Inc. v. Guncay, No. 18-CV-2097, 2019 WL 1876830, at *1 (E.D.N.Y.
  Apr. 26, 2019) (citing Scott v. City of New York, 626 F.3d 130, 134 (2d Cir. 2010)).


                                                       5
